DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 2 and 13 were previous cancelled, while claims 6-10 were withdrawn. Thus, claims 1, and 3-12 are pending with claims 1, 3-5, 11, and 12 being considered in the present Office action. 

Applicant presents only arguments in the response (01 December 2021). As detailed in the Response to Arguments section, applicant’s arguments are not persuasive. The prior art rejections are maintained.

The specification objection is also maintained.

Response to Arguments
Applicant argues the intensity ratio (I2/I1) of Saruwatari is reported with respect to the positive electrode layer, not the positive electrode active material; Applicant argues since the electrode layer comprises conductive agent and binder in addition to active material, the intensity ratio evaluated the dispersibility of the active material and the conductive agent, not the crystal structure of the active material. This argument is not persuasive. 
positive electrode layer is defined as LixNi1-a-bCoaMnbMcO2 and LixNi1-a-cCoaMcO2 type active materials, see snip of para. [0011] below.


    PNG
    media_image1.png
    517
    653
    media_image1.png
    Greyscale

In view of para. [0011] of Saruwatari, the x-ray diffraction pattern appears to be for the positive electrode active material (i.e., LixNi1-a-bCoaMnbMcO2 and LixNi1-a-cCoaMcO2). It should also be noted that the majority of the positive electrode layer comprises positive electrode active material, i.e., 95 wt%, see e.g., para. [0041]; that is, the conductive agent and resin only make up 5 wt% of the electrode layer. As such, any x-ray diffraction measured from the surface of the positive electrode layer is certainly dominated by the crystalline structure the positive electrode active material (LixNi1-a-bCoaMnbMcO2 and LixNi1-a-cCoaMcO2). 
xNi1-a-bCoaMnbMcO2 and LixNi1-a-cCoaMcO2 is of the layered type. Further, Saruwatari discloses the intensity of a main peak in 2θ falls within a range of 15° to 25° and the intensity of a main peak 2θ falls within a range of 40° to 50° (see e.g., para. [0011]), which, as evidenced by Makimura (para. [0033], claim 1), correspond to the (003) and (104) planes, respectively, of a layered (hexagonal) system of lithium metal oxides. In view of the foregoing, it is reasonable to assume the intensity ratio disclosed by Saruwatari characterizes the crystalline structure of the layered type positive electrode active materials (LixNi1-a-bCoaMnbMcO2 and LixNi1-a-cCoaMcO2) in the positive electrode layer.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Malcus was modified with Makimura to teach the integrated width ratio, i.e., for improved output characteristics, and high temperature durability (page 6 of the Office action). The values disclosed by Makimura were then used to back calculate the integrated intensity ratio which falls in the claimed range. Saruwatari provides support 

Applicant makes arguments with respect to the calculation of the range of RI and how the range in the prior art is calculated based on min and max values of RH and SF, which do "not normally occur" or are not obvious. These arguments are not persuasive.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. The Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to 
In this case, the prior art suggests RH and SF values with a finite number of solutions (min-max for each value). Malcus, in the normal course of research and development, would be motivated to utilize the SF values suggested by Makimura to improved output characteristics, and high temperature durability (page 6 of the Office action). For example, Malcus suggests an RH of 2 (which is between the disclosed range 1.25 to 2.5) and Makimura suggests an SF of 1.5 (which is between the disclosed range 1.1 to 2.2). The scientist or artisan would explore these ranges, as well as the specific scenario presented above, to improve upon what is already generally known, being motivated to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. The resulting (calculated) value of RI (i.e., 1.333 = RI = RH/SF), which is within the claimed range (1.2 to 1.35), is likely the product not of innovation but of ordinary skill and common sense given that there is a design need/market pressure (motivation provided by Makimura) and a finite number of solutions (defined ranges of Malcus and Makimura). Moreover, Saruwatari supports the combination presented above by provided further motivation for the combination. Saruwatari teaches an RH of 2 (made possible through the combination of the RI and SF described above) is advantageous for improving dispersibility of the active material, leading to suppression of resistance, see page 7 of the Office action. 

Applicant states the references teach opposite ways to improve the inventions (by way of shape). This argument is not persuasive. The shapes of the particles in the prior art are both generally spherical. Specifically, Makimura teaches "near-spherical" particles (RL is between 1.3 to 2.1). Malcus teaches spherical particles. Malcus does not disclose an RL value but the examiner reasons that a spherical particle would expect an RL value of about 1. An RL value of about 1 is fairly close to 1.3, such that one of ordinary skill in the art would expect them to behave similarly (or have the same properties, see MPEP 2144.05, I).

Specification
In the previous Office action, the disclosure was objected to because paragraphs [0016], [0043], Figure 3 and original claim 2 in the filed disclosure were inconsistent with regard to whether the integrated intensity ratio (i.e., 1.20 to 1.35) is calculated based on plane 003 with respect to plane 104, or calculated based on plane 104 with respect to plane 003. While applicant has amended the specification to define the integrated intensity ratio as calculated by the (003) plate with respect to (104), it is unclear from applicant’s response why this was chosen as the correct definition, while the integrated intensity ratio of the (104) plane with respect to the (003) plane was the error. Considering the integrated intensity ratio may also be calculated with the (104) plane with respect to the (003) plane, see paragraph [0018] of the instant published disclosure, it is unclear how applicant determined the recitations in the disclosure of the integrated intensity ratio of the (104) plane with respect to the (003) plane were the error. In view of the foregoing, it is unclear at this time whether new matter was added 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Malcus et al. (US 2009/0299922) in view of Makimura (WO 2013/098624, of record, listed on the IDS dated 29 January 2016) and Saruwatari (US 2011/0053004), hereinafter Malcus, Makimura and Saruwatari.
Regarding Claims 1, 3, and 11, Malcus teaches a non-aqueous electrolyte secondary battery comprising a cathode, an anode, a separator and a non-aqueous electrolyte, see e.g., paras. [0001], and [0049]. The cathode comprise a cathode active material (e.g., LiNi0.33Co0.33Mn0.33O2, or LiNi0.5Co0.2Mn0.3O2, see e.g., paras. [0010]-[0015]) expressed by a general formula (A):

    PNG
    media_image2.png
    38
    277
    media_image2.png
    Greyscale

wherein a is between -0.05 to 0.2 (e.g., 1), x + y +z = 1 (e.g., 0.5+0.2+0.3= 1), x is between 0.30 to 0.50 (e.g., 0.33, or 0.5), y is between 0.15 to 0.40 (e.g., 0.33, or 0.2), z is between 0.15 to 0.40 (e.g., 0.33, or 0.3), t is between 0 to 0.01 (e.g., 0), and includes a layered hexagonal crystal lithium nickel cobalt manganese composite oxide particles (see e.g., para. [0010]); the lithium nickel cobalt manganese composite oxide particles comprise spherical shaped secondary particles that are formed by an aggregation of plural primary particles, see e.g., paras. [0027], and [0045]. 
Malcus does not teach a ratio of the integrated intensity at the 003 plane with respect to the integrated intensity at the 104 plane is between 1.20 to 1.35, or a ratio of an integrated width on plane 104 with respect to the integrated width on plane 003 is between 1.38 to 1.51 (or between 1.39 to 1.49). However, Makimura teaches the following relationships (see e.g., para. [0007]): 

    PNG
    media_image3.png
    240
    234
    media_image3.png
    Greyscale


RI is a ratio of the integrated intensity of the 003 plane (IA, 17 ° to 20 °) to the integrated intensity of the 104 plane (IB, 43 ° to 46°).  RH is a ratio of the peak intensity of the 003 A) with respect to the peak intensity of the 104 plane (HB). Finally, as detailed on pages 6-7 of the Office action issued 17 November 2017, SF is the ratio of integrated width on the 104 plane with respect to the integrated width on the 003 plane. Makimura teaches when the ratio of integrated width on the 104 plane with respect to the integrated width on the 003 plane satisfies the range 1.1 to 2.2, improved output characteristics (at low temperature) and high-temperature durability (capacity retention at high temperatures) are achieved because the layer structure becomes more optimal, see e.g., paras. [0005], [0009], and [0012]. It would be obvious to one having ordinary skill in the art the ratio of integrated width on the 104 plane with respect to the integrated width on the 003 plane is between 1.1 to 2.2, as suggested by Makimura, to improved output characteristics (at low temperature) and high-temperature durability (capacity retention at high temperatures).
Malcus teaches a ratio of the peak height at the 104 plane (HB) to the peak height at the 003 plane (HA), i.e., 1/RH = HB/HA, is between 0.4 to 0.8, or RH = HA/HB = 1.25 to 2.5, see e.g., para. [0027]. The ratio of peak height disclosed by Malcus (RH = 1.25 to 2.5) can be used to calculate a ratio (RI) of the peak integrated intensity on plane 003 with respect to the peak integrated intensity on plane 104 using the following equation and SF values (1.1 to 2.2) suggested by Makimura: 
                
                    
                        
                            R
                        
                        
                            I
                        
                    
                    =
                     
                    
                        
                            
                                
                                    R
                                
                                
                                    H
                                
                            
                        
                        
                            
                                
                                    S
                                
                                
                                    F
                                
                            
                        
                    
                
            

                
                    
                        
                            R
                        
                        
                            I
                        
                    
                    =
                     
                    
                        
                            1.25
                        
                        
                            2.2
                        
                    
                    =
                    0.568
                
            
                
                    
                        
                            R
                        
                        
                            I
                        
                    
                    =
                     
                    
                        
                            2.5
                        
                        
                            1.1
                        
                    
                    =
                    2.27
                
            
H is between 1.25 to 2.5 (as taught by Malcus) and the SF is between 1.1 to 2.2 (as suggested by Makimura), RI is between 0.568 to 2.27. The modification of Malcus (RH) with Makimura (SF) suggests the claimed ratio of peak integrated intensity on plane 003 with respect to peak integrated intensity on plane 104 is between 1.20 to 1.35 (i.e., RI = 0.568 to 2.27). It would be obvious to one having ordinary skill in the art to use the SF values suggested of Makimura with the particles of Malcus, thereby achieving the claimed integrated intensity ratio, to achieve improved output characteristics (at low temperature) and high-temperature durability (capacity retention at high temperatures). 
The integrated intensity ratio in combination with the integrated width ratio suggested by the combination of Malcus and Makimura is further supported by Saruwatari in view of improving dispersibility and suppressing resistance. The equation for SF (i.e., SF = RH/RI) may be rearranged to the following formula: 
                
                    
                        
                            R
                        
                        
                            H
                        
                    
                    =
                    
                        
                            S
                        
                        
                            F
                        
                    
                    
                        
                            R
                        
                        
                            I
                        
                    
                
            
The claimed ratio of integrated width 104/003  (i.e., SF is 1.38 to 1.51) in combination with the claimed ratio of integrated intensity 003/104 (i.e., RI is 1.20 to 1.35) suggests a ratio of peak height (003/104), RH = HA/HB, of 1.656 (e.g., 1.38 x 1.20) to 2.038 (1.51 x 1.35). Saruwaari teaches peak intensity ratio (I2/I1) is 0.25 to 0.7, wherein the I1 falls between 15 ° to 25 ° (i.e., 003) and I2 falls between 40 to 50° (i.e., 104 plane). Saruwatari teaches 1/RH is 0.25 to 0.7, or RH between 1.42 to 4 (1/RH = (I2(104)/I1(003); or RH = 1/(I2(104)/I1(003)) is desirable because of improved dispersibility of the active material suppresses an increase in resistance, see e.g., paras. [0015]-[0020]. The claimed combination of a ratio on integrated intensity (003/104) and a ratio of integrated width H, of the claimed combination (1.656 to 2.038) improves dispersibility of the active material, leading to suppression of resistance, as suggested by Saruwatari. 
The values suggested in the prior art overlap with that claimed or are close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). MPEP 2144.05, I., and II.
Regarding Claim 12, "[p]roducts of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Malcus, Makimura and Saruwatari, in view of Itou et al. (US 2009/0029253, of record, listed on the IDS dated 11 December 2017), hereinafter Itou.
Regarding Claim 4, Malcus is silent on the particle size. However, Itou suggests a particle size between 3 µm to 20 µm is desirable from the view point of reactivity and cycling endurance, see e.g., para. [0047]-[0048]. It would be obvious to one having ordinary skill in the art the particle size of Malcus is between 3 µm to 20 µm to achieve desirable reactivity and cycling endurance.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Malcus, Makimura and Saruwatari, in view of Fujimori et al. (JPH1069910, machine translation provided), hereinafter Fujimori.
Regarding Claim 5, Malcus is silent on the specific surface area. However, Fujimori teaches a specific surface area of 0.1 m2/g to 2 m2/g (or 0.01 m2/g to 1 m2/g) is desirable so that the viscosity of the electrolytic solution is not increased, and reactivity with the electrolytic solution is small, see e.g., paras. [0037], and [0059]. It would be 2/g to 2.5 m2/g to ensure the viscosity of the electrolytic solution is not increased, and reactivity with the electrolytic solution is small.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/ANNA KOROVINA/Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729